Citation Nr: 1043240	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral 
strain, to include mild degenerative changes of the lower lumbar 
spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1975 to October 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), on behalf of the VARO located in Los Angeles, 
California, which granted an increased rating from 10 percent to 
20 percent effective November 21, 2007 for lumbosacral strain, to 
include mild degenerative changes of the lower lumbar spine.  The 
Veteran appealed the assigned rating.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims are applicable to this appeal..  

The Veteran was granted service connection in April 1977 for 
lumbosacral strain due to an in-service back injury, and a 10 
percent rating was assigned effective October 5, 1976, the day 
following his separation from service.  In November 2007, he 
filed a claim for an increased rating.

Post-service VA treatment records from October 2007 ongoing 
treatment for chronic low back pain and degenerative disc disease 
of the lumbosacral spine.  In October 2007, the Veteran described 
pain in the center lower lumbar region without radiation into the 
hips.  He denied numbness in the legs or toes.  Functionally, he 
was independent in activities of daily living.  He was currently 
washing and detailing cars, and performing yard work. 

An October 2007 X-ray study of the lumbosacral spine revealed no 
evidence of acute fracture of malalignment.  There was narrowing 
of the intervertebral disc space at L5/S1.  The impression was 
mild degenerative changes of the spine as noted.

A December 2007 CT scan report noted mild anterior spurs at L4, 
L5, and S1, and possible central disc bulges at L4/5 and L5/S1.  
The interpreter's impressions included mild degenerative change 
of the lower lumbar spine and a possible central disc bulge at 
the levels of L4/5 and L5/S1.  

In post-service VA treatment records dated in January 2008, it 
was noted during a physical therapy session that the Veteran 
could forward flex with fingertips to within 10 cm of the floor, 
extend to 25 degrees, and lateral bend to 30 degrees bilaterally. 
The lumbar spinal muscles were tender to palpation.  In March 
2008, he was noted to have a normal gait.  Other findings were 
similar to those noted in January 2008.  The records also include 
ongoing physical rehabilitation therapy notes regarding low back 
pain stabilization exercises.  

During a February 2008 VA contract examination, the Veteran 
reported worsening, constant pain in his low back associated with 
stiffness and weakness.  He rated his pain at a 7 on a scale of 1 
to 10, and related that the pain is brought on by physical 
activity.  The Veteran indicated that he had been treated at the 
VA Medical Center (VAMC) in Long Beach, underwent radiographic 
studies, and was told that he had degeneration of his discs.  The 
examiner noted that the Veteran had mild difficulty getting on 
and off of the examining table and changing positions, but walked 
into the examination room with a normal, steady, predictable 
gait.  He also reported the Veteran's posture was normal.

On physical examination of the thoracolumbar spine, the examiner 
noted evidence of a transcutaneous electrical nerve stimulation 
(TENS) unit on the low back area.  There was evidence of limited 
and painful motion in all directions and paraspinal muscle spasms 
at L3/4, L4/5, and L5/S1.  Range of motion revealed active 
flexion to 50 degrees with pain at 50 degrees; active extension 
to 10 degrees with pain at 10 degrees, active right and left 
lateral flexion to 20 degrees with pain at 20 degrees, and active 
right and left rotation to 25 degrees with pain at 25 degrees.  
The examiner reported range of motion was limited by pain, lack 
of endurance, and fatigue after repetitive use, with pain having 
the major functional impact.  It was not limited by weakness or 
incoordination after repetitive use.  Additionally, after 
repetitive motion, there was no additional limitation of motion.

In a May 2008 rating decision, based upon the February 2008 
examination, the RO increased the rating to 20 percent effective 
November 21, 2007, the date the Veteran's claim for increased 
evaluation for the low back disability was received.  

In an October 2008 statement, a VA physician stated that the 
Veteran was able to work; however, he could not lift, bend or 
twist the back, and he could not work on the ground or floor.  
The doctor felt that desk work would be best.

During a June 2009 VA treatment, the Veteran rated his low back 
pain at 8 on a 1 to 10 scale.  He reported taking three Vicodin a 
day for pain relief (which he rated as 3 out of 10 after taking 
the medication).  He stated that physical rehabilitation therapy 
exercises and his TENS unit provided minimal benefit.  On 
physical examination, trunk flexion was limited and included 
extension to 10 degrees.  In a September 2009 statement, a VA 
physician suggested that the Veteran was obese.  It is unknown to 
what extent his body habitus interferes with his lumbar spine 
range of motion. 

A review of the record suggests that there has been a change in 
the range of motion of the lumbar spine from the February2008 VA 
fee basis physical examination to the present time.  However, VA 
outpatient treatment records associated with the claims folder do 
not provide an adequate assessment of the limitation of motion of 
the lumbar spine.  For example, the June 2009 VA record noted 
forward flexion to within 18 inches of the floor, and extension 
to 10 degrees.  Such inadequate findings make it impossible to 
determine whether there has been an increase in the Veteran's 
service connected lumbosacral strain disorder.  Additional 
evaluation is needed.  

In view of the foregoing, the case is remanded for the following 
actions:

The RO should obtain the names and addresses 
of all medical care providers, VA and non-VA 
that treated the Veteran for lumbosacral 
strain since November 2007.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The RO should inquire of the Veteran 
whether he is in receipt of Social Security 
Administration disability (SSD) benefits.  
If the response is affirmative, the RO is 
to obtain from the SSA the records 
pertinent to the appellant's claim for SSD 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The Veteran should be afforded a VA spine 
examination to determine the severity of the service 
connected lumbosacral strain.  All indicated tests and 
studies are to be performed, and a comprehensive 
social, educational and occupational history is to be 
obtained.  Prior to the examination, the claims folder 
and a copy of this remand must be made available to 
the physician for review of the case.  A notation to 
the effect that this record review took place should 
be included in the report of the physician.  The 
examination must be conducted following the protocol 
in VA's Disability Worksheet for VA Spine Examination, 
revised on April 20, 2009.  The examiner is to 
indicate whether because of the Veteran's age, body 
habitus, neurologic disease or other factors not the 
result of disease or injury of the spine, the range of 
motion of the spine should be considered normal, even 
though it does not conform to the normal range of 
motion.  The examiner must supply an explanation if 
the assessment is that the range of motion is normal 
for the Veteran. 

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




